Exhibit 10.4

 

AMENDMENT NO. 1 TO

STOCKHOLDERS AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment No. 1”) to the Stockholders Agreement,
dated as of February 11, 2005, by and among MYSPACE, INC., a Delaware
corporation (the “Company”), and the individuals and entities listed on Schedule
A-1 hereto (the “Existing Stockholders”) (collectively, the “Agreement”) is made
as of June         , 2005 (the “Amendment Date”), by and among the Company, the
Existing Stockholders, Pinnacle Ventures, L.L.C., Pinnacle Ventures I (Q) Equity
Holdings, L.L.C., Pinnacle Ventures I Affiliates, L.P., and ORIX Venture Finance
LLC. Capitalized terms used in this Amendment No. 1 but not defined herein shall
have the meaning assigned to them in the Agreement

 

RECITALS

 

WHEREAS, Section 8.3 of the Agreement provides that the Agreement may be
modified or amended, or any provision thereof waived, with the written consent
of (i) the Company, and (ii) the Stockholders holding a majority of the
outstanding share of Common Stock (calculated pursuant to Section 2.6 of the
Agreement), including the written consent of (a) Intermix, so long as Intermix
holds at least 1,000,000 shares of Common Stock (calculated pursuant to Section
2.6 of the Agreement and as adjusted for any stock splits, reverse stock splits,
stock dividends, recapitalizations and the like (“Recapitalizations”)), (b)
Redpoint so long as Redpoint and its Affiliates own at least 1,000,000 shares of
Common Stock (calculated pursuant to Section 2.6 of the Agreement and as
adjusted for Recapitalizations), and (c) MSV so long as MSV and its Affiliates
own at least 1,000,000 shares of Common Stock (calculated pursuant to Section
2.6 of the Agreement and as adjusted for Recapitalizations);

 

WHEREAS, the Existing Stockholders comprise all Stockholders under the
Agreement; and

 

WHEREAS, in connection a proposed transaction pursuant to which the Company will
borrow up to $6,000,000 from Pinnacle Ventures, L.L.C. or its Affiliates, the
Company and the Existing Stockholders desire to amend the Agreement as provided
below.

 

AGREEMENT

 

In consideration of the foregoing premises and the mutual covenants and
conditions set forth below, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Amendment No. 1, intending to be legally bound, agree as follows:

 

1. Amendment of Article 1. Article 1 of the Agreement is hereby amended to amend
and restate subsection (j) and to add subsections (v) and (x), which shall read
in their entirety as follows:

 

“(j) “Equity Incentive Plan” means the Corporation’s 2005 Equity Incentive Plan,
as amended and in effect on June     , 2005 (including with respect to the
number of shares of Common Stock issuable thereunder as of June     , 2005 after
giving effect to the amendment thereto adopted as of June     , 2005).”

 

“(v) “Pinnacle” means Pinnacle Ventures, L.L.C, Pinnacle Ventures 1 (Q) Equity
Holdings, L.L.C, Pinnacle Ventures I Affiliates, L.P., and ORIX Venture Finance
LLC, and any Affiliate thereof, together with any transferee of the securities
held by any of such entities.”

 

1



--------------------------------------------------------------------------------

“(x) “Warrants” means those certain warrants issued to Pinnacle on or about June
    , 2005, exercisable for up to an aggregate of 41,958 shares of the Company’s
Series A Preferred Stock”

 

2. Amendment and Restatement of Section 7.1.2. Section 7.1.2 of the Agreement is
hereby amended and restated in its entirety to read as follows:

 

“7.1.2 Purchase Price. If Intermix exercises the Purchase Option, the Purchase
Price to be paid by Intermix to each respective Stockholder (which term, for the
purposes of this Article 7 shall include Pinnacle) at the time of the
consummation of the Purchase Option shall equal:

 

(a) For Redpoint, an amount equal to the greater of (x) (i) $125.0 million
multiplied by (ii) a fraction, the numerator of which shall be the number of
shares of Common Stock held by Redpoint (calculated in accordance with Section
2.6) and the denominator of which shall be the total number of shares of Common
Stock (calculated in accordance with Section 2.6) outstanding on the date that
Intermix delivers the Purchase Notice (as defined below), or (y) $5.75 per share
of Common Stock held by Redpoint (calculated in accordance with Section 2.6 and
as adjusted for any stock splits, reverse stock splits, stock dividends,
recapitalizations and the like that occur after April 4, 2005) (the aggregate
Purchase Price paid to Redpoint under this Section 7.1.2(a) being the “Redpoint
Purchase Price” and such Purchase Price per share of Common Stock held by
Redpoint (calculated in accordance with Section 2.6) being the “Redpoint Per
Share Purchase Price”);

 

(b) For Pinnacle, (x) with respect to any shares of Common Stock (calculated in
accordance with Section 2.6) that Pinnacle has received upon exercise of any
Warrant, an amount per share of Common Stock equal to the Redpoint Per Share
Purchase Price, and (y) with respect to each Warrant that has not yet been fully
exercised, an amount equal to the product of (i) the number of shares of Common
Stock (calculated in accordance with Section 2.6) issuable upon exercise of such
Warrant, multiplied by (ii) the Redpoint Per Share Purchase Price minus the
Exercise Price (as defined in the Warrants) (the aggregate Purchase Price paid
to Pinnacle under this Section 7.1.2(b) being the “Pinnacle Purchase Price”);
and

 

(c) For each Stockholder other than Redpoint and Pinnacle, an amount equal to
(i) $125.0 million minus the Redpoint Purchase Price minus the Pinnacle Purchase
Price, multiplied by (ii) a fraction, the numerator of which shall be the number
of Common Stock held by such Stockholder (calculated in accordance with Section
2.6) and the denominator of which shall be the total number of shares of Common
Stock (calculated in accordance with Section 2.6) then held by all Stockholders
other than Redpoint and Pinnacle on the date that Intermix delivers the Purchase
Notice (as defined below).

 

3. Amendment of Section 8.3. Section 8.3 of the Agreement is hereby amended to
add the following sentence immediately prior to the last sentence of Section 8.3
of the Agreement:

 

“Notwithstanding the foregoing, or anything herein to the contrary, the consent
of Pinnacle shall be required for any amendment to Article 7 of this Agreement
if such amendment negatively affects Pinnacle in a manner different than such
amendment affects Redpoint, it being expressly understood that neither (i) a
reduction in the Redpoint Per Share Purchase Price nor (ii) any termination or
waiver of Article 7 that applies to

 

2



--------------------------------------------------------------------------------

both Redpoint and Pinnacle, shall require Pinnacle’s consent. Except as provided
above, no amendment or waiver of any provision of the Agreement shall require
the consent of Pinnacle”

 

4. Agreement to be Bound. By executing this Amendment No. 1, Pinnacle hereby
agrees to be subject to and bound by the terms of Article 7 of the Agreement as
amended by this Amendment No. 1, and each Stockholder (including Pinnacle)
agrees to require any of its transferees to be bound by the terms of Article 7
of the Agreement to the same extent that such Stockholder is bound by Article 7.

 

5. Effect of Stock Split. The parties hereto acknowledge and agree that the
amount per share set forth in Section 7.1.2(a)(y) as amended and restated above
has been adjusted to reflect the stock split of the Company’s Common Stock that
occurred on April 4, 2005, and is therefore not subject to further adjustment on
account thereof, and that all other amounts in the Agreement that are to be
adjusted as a result of such stock split (including those referenced in the
Recitals to this Amendment No. 1) shall be so adjusted in accordance with the
terms of the Agreement (notwithstanding that such amounts as so adjusted are not
specified in this Amendment No. 1).

 

6. No Other Amendment or Waiver. Except as modified or waived by this Amendment
No. 1, the Agreement shall remain in full force and effect in all respects
without any modification. By executing this Amendment No. 1 below, the Company
and the Existing Stockholders certify that this Amendment No. 1 has been
executed and delivered in compliance with the terms of Section 8.3 of the
Agreement. This Amendment No. 1 shall become effective when executed and
delivered by the Company and the Existing Stockholders.

 

7. Counterparts; Facsimile Signature. This Amendment No. 1 may be executed in
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one agreement. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party (or parties) by facsimile or any similar electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen. Such execution and delivery shall be considered valid,
binding and effective for all purposes. At the request of any party hereto, all
parties hereto agree to execute and deliver an original of this Agreement as
well as any facsimile, telecopy or other reproduction hereof.

 

**End of Amendment No. 1 – Signature Page Follows**

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Stockholders Agreement as of the Amendment Date.

 

COMPANY: MYSPACE. INC. By:   /S/    CHRIS DEWOLFE        

Print Name:

  Chris Dewolfe

Print Title:

  CEO



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Stockholders Agreement as of the Amendment Date.

 

REDPOINT:

 

REDPOINT VENTURES I, L.P.
by its General Partner

     

REDPOINT VENTURES II, L.P.
by its General Partner

Redpoint Ventures I, LLC

     

Redpoint Ventures II, LLC

By:       /s/    Jeffrey Yang               By:       /s/    Jeffrey
Yang        

Print

 

Name:

         

Print

 

Name:

   

Print

 

Title:

         

Print

 

Title:

   

REDPOINT ASSOCIATES I, LLC
as nominee

     

REDPOINT ASSOCIATES II, LLC
as nominee

By:       /s/    Jeffrey Yang               By:       /s/    Jeffrey
Yang        

Print

 

Name:

         

Print

 

Name:

   

Print

 

Title:

         

Print

 

Title:

   

REDPOINT TECHNOLOGY PARTNERS Q-1, L.P.
by its General Partner

     

REDPOINT TECHNOLOGY PARTNERS A-1, L.P.
by its General Partner

Redpoint Ventures I, LLC

     

Redpoint Ventures I, LLC

By:       /s/    Jeffrey Yang               By:       /s/    Jeffrey
Yang        

Print

 

Name:

         

Print

 

Name:

   

Print

 

Title:

         

Print

 

Title:

   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Stockholders Agreement as of the Amendment Date.

 

MSV: MYSPACE VENTURES, LLC By:       /s/    CHRIS DEWOLFE        

Print

 

Name:

  Chris Dewolfe

Print

 

Title:

  President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to
Stockholders Agreement as of the Amendment Date.

 

INTERMIX: INTERMIX MEDIA, INC. By:       /s/    RICHARD ROSENBLATT         

Print

 

Name:

  Richard Rosenblott

Print

 

Title:

  CEO



--------------------------------------------------------------------------------

 

SCHEDULE A-l

 

EXISTING STOCKHOLDERS

 

Intermix Media, Inc.

 

Redpoint Ventures I, L.P.

 

Redpoint Associates I, LLC

 

Redpoint Ventures II, L.P.

 

Redpoint Associates II, LLC

 

Redpoint Technology Partners Q-l, L.P.

 

Redpoint Technology Partners A-1, L.p.

 

MySpace Ventures, LLC